NUMBER 13-14-00022-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


JEREMIAH BRIGHAM YOUNG,                                                  APPELLANT,

                                            v.

THE STATE OF TEXAS,                                                        APPELLEE.


                  On appeal from the 2nd 25th District Court
                         of Lavaca County, Texas.



                           MEMORANDUM OPINION
                  Before Justices Rodriguez, Garza, and Perkes
                       Memorandum Opinion Per Curiam

       Appellant, Jeremiah Brigham Young, attempts to appeal his conviction for sexual

assault. The trial court has certified that this “is a plea-bargain case, and the defendant

has NO right of appeal,” and “the defendant has waived the right of appeal.” See TEX.

R. APP. P. 25.2(a)(2).
       On January 14, 2014, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On February 14, 2014, counsel filed a letter brief with this Court.        Counsel’s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of February, 2014.




                                             2